TEE   A’ITORNEY    GENERAL
          OP TEXAS
        AUSTIN   ai.
                   -
               -T&    T&glnlotom       slmll   IO 6oon 0. plwe
         '~~~Notabllsh,orgMlB4       onu pxwldofor
                  oaonoe,oo port mad dlroatlon of l
         mi~~sity   or the rLn t 01050 to bo hootm4
         b yl toto otthe      1s of thf. mJte .I@
         ltylo+ Vho Unlrsro
                          -7 ty of ?oxea,*tar tbr
          pt648ua0r        ~t~0tur0,      mu   th8    Ort800u
          .danoes, S8mludi.gl. agri.ultural,
                                           and
          wohmSooldopartmuh*
hma I. k..pS~:ritb th. obmu 4loalwotlfmArtlol.VIX, O.otimi
11, .f t&o 8.+1tut10Jlat Pox80 proviae~r
             'In Qrbr to Mablo the L.g:slot.r.to
         porforatho lutles sot forth in the Soro6oio&
         oootlon,it is henby beolaredthat all Irml
         iad other   mopsrt~    br8toSox-e      *at   apart, lrd
         lp p r o p r lo
                       forto d,
                           the lrrtoblldment on4 molato-
         naaueof ‘ThaUnita~ltyat Taxa@’ tugotm!
         with all the prooaodoof lolea OS .b. w,
         heratorom rrde or h6roorterto k uda, mid oll
         gants donetloBsMb ~ppropr%~tlcma      th6t ay
         hermiter bo Ilrrrde
                          by the Ptatr   of Tour
         my other soiuoo,ahsll oaaatltott    and iiiiiii?
         permanent Unlterdty furrd.*




         Tr8osle.ralall be the TronMror or %a. u8c
         terslty. The Word ohollhwe tkerlefitto
         r a kl
              enu 080 0 ow             60.1 urd rsy    altn     tho
         uu   ot plQa6oro.*
         othu ortloor8,fir their Twjmotl- aala-
         ?lOS~ Md they awl1 as* mloh bplm,
         rulesand mylrtloar eo m): bq aooomoory
         aJr the Muossrulwgaauitmd      gmmmamlt
         of the Vnireraity
                         ; the aoil hr. p0-r to
         awgulatetha ooame a# inatruot~oalnu prm-
         Da r lb ,
                 4 lnu withth emwlo a o fth e
         trsBtws, the bowJ *au lut!mrltlor00erGi
         the l~+arrl depar@eats,en6 to oomferluoh
         &gPQoa and to       grnt   Mob alplsMs II8om UM-
         ally oonfumd a5d grantedby fmltorsltioeb*




                   'Rultsof the &bardof Rynta  in the
         ~0~~0~80     0r th0 4aobgot0d ponu am or the
         sm. toroa ia the stotuteo,oti the Boerd'a
         orrlahl lllt42-pmtrtloa
                               of the ruler bo-
         w   0 put thueor. m4 oourte will oot
         litcrfum with the rules of the Board in
         th lba~•   0t 0 nl0u mdi~~ 0r ubitr~y
         letleauer lbum of out!mrlty.m
          It MI ba won that fb Lof$lllaturolAt*nud to
give to the 2owd 0r Rmgeatn o? the Vnlver8lty
                                            of Fauo Wml
     sand greotUsorrtlmloneo8mhm konoo8rlraea~
c-r Bupraa court OS Texo* iA rpQ8klA&throughita caatulon
ozrApp6ol0in the sbmroolte6oooe.
           fn 1909 the pzreldant of the Unlrardty of Fexw,
m&g     thr woetwlty ror the lreation0r0bpertacnt cb Ib-
tMsloA,   nde tho fol.lowlng  m     OAR nbwnaa0m       to
the m      d liemte ai the Vr rer8ltyOr Fexmr
                          ?!B?mrIoR. f ballm the tin
         bar ez         *hea &a Unlrcralt~shoUd make
         8   lkcalost   rtart in the dirootlon of .*04-
           nsla    to idooo the L8g1*1*tuT*to oappfd 0
           dopartmnt that h08 boa #trbllrhd, 0m.IUau
            la good maon for b0lie+lozthOt0ve0Z00
           yearord 0 holithlr    dopqt000tuouldprrW0
            00 populur 4s to lmble the Regent8to eeearo
           tram thr mxt La&lotare     0 MfSelent 8&m to
           Iqlop lt.
          c      -x &     klui th? eatinted axpendltaxes
           for saloon porpae*, but ask la rla 0S the
            noveltyor tbe tladert&%a&,ati ot tbe 6lifl-
            mlty 0r entlsatlngooouratelythe emaato
          ~8wded uodrr the oepereteho~de,thrtt&ePreOl-
           dent
              b eluth e r ls
                           to
                            a tl
                              transfer           froao na o ftlmn
           tund8 to the other In 0888 lt 8-d   k lea es-
           wly to do a o ,k np ~,o b  oourae Me tot01
           upsndlturo for uiti purpoaowlthfnth4 4s,ooa
           TUB-dQd.
                  qt    dll be m*eM8r~ to &al up 0 dotallod
           pm    mtb0        0pcntion0r     thmprtwOt0r            mb
           tens:oa, if it be estOULOhd, and X re8omend
           thst the Priddent be luthoriztdto paepainluoh
           a plan, *ad to pat it hto lffeot,,tithluo h
           rpt0a4nt6     4 ~tb 0
                               c h 8h a 0r
                                         n th 4wa r da tR o -
           g e nt8   ra y
                        da wnneo elsa 0ti
                                       t da Slr mb l4 Ih.  a V8
                                                             \
           eeeamtlmtedl'grest dcoI of dote, but lt soul4
           tske olo~th           to Oettmththe       4#*kil0h0r0.
                  Table of prepe8ed02pelldltU81
                  Plats                           P*O%~
                  Travelsn8 llb?Ui*S
                       Md debater
                  Ptenogopher8                     l,%%z
                                                   2.000.00
                  =s%~'       em*8 aa
                    o?ileetar
                            3 turo                   500.00 ~5,000.00
                *The planln g00erOlraxl~ be te la te~isb
           three depaftaantmrfeoohing through lorres-
                demo, leotureaby mceber.         of the Tooulty,        ti
           p"
            he guvprmtlon of Oohool llbtu~aa on request
           for those daalrlngto rark ap partloulsr mb$wts,
           lltbr for their oua larorMtion or is eon-
           meationrdth debates.~ - Prea%da& 5. L.
           .Muaa’ xepert      to Ibard    of Regatta, Jonr Ti
           1909~Tel. C, pp. 46%). Regent.'Elnutes,
Andlo lo ur o r dth
                a lty
                    tber oeomenditlon them aodo, tb tlmn
#beti of Rwnta   af the UnWrelty of Texas, OR June 7, 1909,
Ibsrd   ot Ro   At8 Of th.
                        ~Rit~T.i        Toxao,oRJuna 7,1909,
a. foun4la$”elm 0, DO@ b72 of         l~latltQ8 or the 2  09
R.&.nts ab tha Un~rerai    or Texas, nade and a&optedsale eo-
mmenciatlom B1 uaint!? z 0 raiod~     18n.m8@;
lf the %Untrs of thb Bawd of Riyents of the Uolrerelty ob
muse, the .%kbspr83d8nt or tt8 +ttordt~                   or Tuu   hmuthis
webyr

            &n ~~~.“lr        tzFzkaza
            prlnttr on srptubu 1st ld 1700 oopl.8
           uero iim&iatel.tirllmI.me edition or
              0 18 mu4    uheu&toC and b new eU-
            lollOf ti;sbull&&B w.4 to ths prbtm
           2"
           oa October 16th. fWw  4& kquotts  ba?~
            beon rosehe          *a& TI r0glstrotlona Lam
            h b en
                 lp p r wta up
                             a to er teh r ohwlilsb o b a
            2 pl      lnrl12 being 0th am&r eonsl4Ur-
               i        It setElm    probablythst 88 ILear4
            OS ..;I    be .rtlnttbU,    botwoen 300 rnd &OO
            md!sntsrZllryls~      bl tha ~pm.heart
            of tztenslonb.'?.!a~
                               end at the stssion,
            Fo far, the SoufSSSmOSt 1eZ@4 llboted
            sro bgllsb, frr,Xduostion, rad Yath*-
            mM.ss.

                     *I bbllerethat idhaBe8 DbpeHezent
            Sully     jwtiilcs     itself      snd adds ~8torL
            el4 to th olrTi90'0f th0 Vniwrslt      to
            $ h St&o,
                e     lr ul
                          the a p p r wletim  o ttis
            Unlrorsltyby th a%nts.w -P r a P r esl-
            aoat k ses’report to th eB OUQ o r R o -
            @at8;0&0bar21,1909~ Pynts'mt-
            atos, Vol. c. pp. bsii-7.
 WMeh report by the pmslbmt                 of the   Utivamlt~-#(Iw   tb,
 Debraof &gents eaoptba.
           Isdio la o r itmdty  r ith tk 08kbllwt    0r a hb
 p er Wo Ont
           S2xtenslo         n Vnlw
                          or t&  o      mlt~
                                           o fTexw, the 2o uaa t
 ltepnts Ofth* unlvuslt~,     sr c m th e#umr l s&
                                                pproprlstioJi
                                                           mado
 ior tht mlntenmnebof the nnlrerslt7      eeah-blbnslon
                                                      thussrter,
 to md   through      thm 7-r 1926,         took   open thamelror the autka-
 lty to up ndp utor th e
                       ea m-l
                            el
                             pmoprlatlon for tie asia-
 t-e      of -5        depsrtmwt, ld in the fourth           blmnial lppro-

 the bl.mak:.b~&malne Popteab@r1*'1927,and WUUZM AwtSt
 fl, 1929 the iward o? GUI*02 'ryrlrtw of itaB  W?. 594
 through Jpp cwurd the Pldon    ef Extu~~lonin data11Mla
 th emen’siuflo dmn
                e   tlh r wglh
                             na lnelua ls
                                        ag
                                         stb no & r ep h u .
           Y’ma that tlno 4ownto the present, th.'mpproprlatlcm
 ior the Exto~loa Mvlsioa of the Unlruslt of Tenu has bun
 8andwlalongaodade l prtef theeeaer
                                  8s lgroprbtl~                             fa r
 thb ontlnthkardtymt~wh                     swaionoa thoxag~lelro.
              Asl8tmalfl%l~                    tr PagmW.ot       th*Urlr%rtesd
 the mud of YLqplts of t& Uahudty      or ‘Pcrrrs, oaaar aat. of
 talg 3, 1937, shq iOllou%q ontry was mar
                      ?%uRE pRo[LBllsn
                                    Al2maTRlT202 &mT
              ~~~~~itRaOr~.-LCr.a~urr~po3t~
              t&it thearks zwxwoss iu4lnlstratton
                                               he*
              =-a- .g-r-lnm11 rdnlhmihstian-@l-m.-
           &&4trstfost a nd 80 rintandmntWo o 4 8 h wo
           wsil      8 Ioslrr ro.hsvo tho Dwislaa d
           ~bnslon of t&r ualtonltyeat OS ao-•pduQp
           rith the f3tste-2mpsr~ste?kAost
                                      Of Publis %                           .
           otrwtlon. Dan t. It.Pholbywouldk Cho
           lfifoi*l    ropesontotfV0 of the UBlT~*ltt~
           alIdthe oo-8~osrarstilp
                               ysald laoLn m
           *lmnelalebll~tloitsto-t!io
                                    UnirorsltY.
           m the rooosmendotioa
                              oi BeSO Bholby lsC We
           Oslh e uln
                    n4 o eno tlo o afM r .
                                         %eeena ?
           00wa 0d  by 8fsJor Puua, the 4mrU tot02
           to oathorfrothe MVL~OD ai ~tbfdo8 to
           SHOOS   ~~-spo~mror thepeo~tdthtb
           ol&ustsn~s: thrt   thlawula L olvs a0 tlasm-
           61 obup4tloa to trio uairer8stylnd that it
           would not lnvoltesn lxsssslvoAPein 0s Sny Of
           t&s Rxtoeaetat
                        Dlrlslenioellltlos.*- R~ats’
           UllmtQs,al7 3, 1937,vol.L, paa 113.
           fapu it oen bo awn thetthe Dmpfirtmnt of Uactensbn
              se 0 partot thounlvsrs%ty         of Tass UIU Is ot
tzlzc      "g7 vsr tu4 o r th o u o o na ltio ns,o o nr ldmwd l pert
on8 -of     o? the lnstltutlonbs       suhole 0nA the &srA oilto-
mats dth    rrfmaoo         to the Sorta *ogress AdmltdstrstiQa
                                                              AUult
                                            it, as a pccrto? snob Ilr-
                                              suo
                                                fl.
                                                  h
                                                  :-.
                                                    A. 2& l-    naplt



            A&Isle 2655, Rov%sedStatatasof Tsmds, 1925, as-
*ld*sr                                  .
                    -2bre   dmXl.be rloot.4        st'oesh'grsoti
           lloatio6 8       %sts Rqmrlnton6entoi Fubllo
           Snntruotfan, who shall hold his Off%sofew
           0 tm  of tw8 7oars+  IraePtsto ~apor&stsnAont'
           .&all tslco
                     tho cbr$oLsloath asA shell psrfarr
           suah 4utfeSls my b pooor,Lbodb7 law.”
                   2657, lQorlao4
            lirtlolr           Ptstutrs              of To~s,grati~os:
                    *ThePtete %apetiteaduIt
                                          shell8dVLno
            mu lmlnsolwith the sohoolaiflssT
                                           O? tJm
            oountlos,oitloe8ntltowns end sohool bls-
            trlotsas to the beat aothob OS oontbstl~
            the   gabllo    soho48, Snb Sldl bo o~QOma?edk,
            imouelaetraotlone
                           rrd rognlations               bindlag
            for 8bservwwo on ml1 offtiersen6 t*rehus
            la lu oasm8*orala t&o p~ls~onn or fbo
            sahcwlloy mn7 rbqdrb %ntupntatbnin                              t
            order   to rsrry out the Ueslgem 0xprenseU
            theroln,Aim rS CAY!?? THAT &MT ARTYI? XU
            WrsoH MY    LAW HA” lfo PRomIoH,     ANI tmRm
            n2wsxTY     f:mrrzr  mm    Rvm    XM owm    *AT
            TH3Jru WAX l% no umm         Tc l!RmIlEAL~#     A?a.l
            no 3r3LAYs OR IEoOormBf~         IN Tu2 WItKlR-
            lrwr OF m3ooL YRArR~." (C*pltallratbnouls)
            Thus lt'ma      bo   +   that   iram    8 ,asdlmg   oi titir&
           -*       . . Do* rrrrrw,    '-Qv   ,
. ,. .,-
           ~57of.~~~~~~z~bo+o~~,that~                     mll&
           the8 ma7 rrlsoIn whleh tha lnu ho IID
                                               prwlslaa andrhrn
           wuiltlos         roqalro,    maw mile msy k P-W4Mbd~thOSt8tb
           8upulntanbat         of Rtdaoatlon
                                           ia adorrthstthopb ma Ir mo
           bsrUhlpsoninbltl&ul.esfidnodel4y6orlmonv bai*-InOh@
           rugmsnt   ef a&o01 Uhlrs m7 result.